DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/21 has been entered.
Claims 1, 5-10, 12, and 15-19 are pending.
Claims 1, 15, and 16 have been amended by Applicant. 
Claims 1, 5-10, 12, and 15-19 are currently under consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Office Action contains New Rejections Necessitated by Amendments.

Objections Withdrawn
The objection to claim 16 is withdrawn.

Rejections Withdrawn
The rejection under 35 U.S.C. 102(a)(1) is withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 1, 5-10, 12, 15, 17, and 18 remain rejected under 35 U.S.C. 103(a) as being unpatentable over James et al (Molecular and Cellular Biology, 2008, 28(1):498-510; 8/8/19 IDS) in view of Cadoo et al (Breast Cancer Targets and Therapy, 2014, 6: 123-133; 8/8/19 IDS), Grimmler et al (Cell, 2007, 128: 269-280; 8/8/19 IDS), and Patil et al (Neuro-Oncology, 2013, 15(1): 104-111).
Cyclin C and cdk4 are known to be potent oncogenes that can be naturally inhibited by p27; however, p27 is known not to function as a cyclin D-cdk4 inhibitor when phosphorylated on Y88. The claims are drawn to methods of administering a cancer treatment (palbociclib) known to function as a cyclin D-cdk4 inhibitor wherein the treatment is administered when Y88 phosphorylation of p27 is detected in a cancer patient sample. 
James et al teaches cyclin D and cdk4 have been implicated as potent oncogenes and cdk4 kinase activity has been shown to maintain tumorigenesis in several cancer models (page 509, in particular). James et al further teaches p27 is a cyclin D-cdk4 inhibitor whose inhibitory effects are dependent on Y88 (Abstract, in particular). James et al further teaches that Y88 of p27 is phosphorylated in proliferating cells and that when phosphorylated at Y88, p27 does not function as an inhibitor of cyclin D-cdk4 (Abstract, in particular). 
James et al does not specifically teach treating cancer in a subject by assessing Y88 p27 phosphorylation levels in a cancer cell sample from a subject and in a control tissue, stratifying the Y88 phosphorylation levels in the sample as compared to Y88 phosphorylation levels in the 
Cadoo et al teaches human breast cancer patients can benefit from administration of the specific cyclin D-cdk4 inhibitor Palbociclib, resulting in alleviation of cancer burden (Abstract, page 127, and Table 2, in particular). Cadoo et al further teaches breast cancer patients can benefit from the combination of Palbociclib and the anti-cancer agent letrozole (Table 2, in particular). Cadoo et al teaches a therapeutic dose (a “therapeutically effective amount”) of Palbociclib as 125 mg once daily, 3 days on, 1 week off when combined with letrozole 2.5 mg daily (page 130, in particular). 
Grimmler et al teaches antibodies which are immunologically specific for detection of phosphorylated Y88 of p27 (Figure 1, in particular). Grimmler et al further teaches imatinib inhibits Y88 p27 phosphorylation (page 275, in particular). Grimmler et al further teaches phosphorylated Y88 of p27 in cancer cells (Figure 5B, in particular). Grimmler et al further teaches detecting and comparing Y88 p27 phosphorylation levels in cell samples demonstrating elevated levels of Y88 p27 phosphorylation and other “control” samples not exhibiting Y88 p27 phosphorylation (Figure 1, in particular).
Patil et al teaches method of using antibodies to detect phosphorylation of a protein in cells of a tissue sample and stratifying the level of phosphorylation as “high”, “moderate”, or 
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform a personized treatment method of treating a human subject with breast cancer based on treating the subject with a cyclin D-cdk4 inhibitor when a naturally-occurring protein (p27) is in a phosphorylated state that prevents the protein from inhibiting the oncogenes cyclin D and cdk4 comprising assessing Y88 p27 phosphorylation levels in breast cancer cells from the subject and said levels in a negative-control tissue not exhibiting Y88 p27 phosphorylation, classifying the Y88 phosphorylation levels in the sample as absent, low, moderate, or high (equivalent to “0, 1, 2 or 3”) as compared to Y88 phosphorylation levels in the negative control tissue, determining a subject with a sample with any Y88 p27 presence of phosphorylation (including low, moderate, or high) is likely responsive to the cyclin D-cdk4 inhibitor Palbociclib, determine a therapeutically effective amount of the cyclin D-cdk4 inhibitor Palbociclib (optionally in combination with the anti-cancer agent letrozole) to administer to said subject (such as 125 mg once daily, 3 days on, 1 week off when combined with letrozole 2.5 mg daily of Cadoo et al) based on the presence of the detected phosphorylation, and administer the therapeutically effective amount of the cyclin D-cdk4 inhibitor Palbociclib (optionally in combination with the anti-cancer agent letrozole) to the subject in an effort to therapeutically alleviate cancer burden or symptoms because breast cancer patients have been shown to benefit from administration of the specific cyclin D-cdk4 inhibitor Palbociclib (including in combination with letrozole), stratifying levels using a negative tissue control is conventional and routine in the art (see Patil et al), and patients with detectable levels of Y88 p27 
In particular regards to claim 9, one of ordinary skill in the art would have been motivated, with an expectation of success, to perform the personalized treatment method further comprising administering imatinib alongside Palbociclib to subjects with Y88 p27 phosphorylation because imatinib and Palbociclib would both therapeutically result in inhibiting cyclin D-cdk4. Imatinib would indirectly inhibit cyclin D-cdk4 by inhibiting Y88 p27 phosphorylation, while Palbociiclib would directed inhibit cyclin D-cdk4. Grimmler et al teaches phosphorylation of Y88 of p27 results in partial restoration of cdk2 activity that is otherwise inhibited (Abstract, in particular). Therefore, imatinib is considered a “cdk2 inhibitor”. This is an example of “combining prior art elements according to known methods to yield predicable results”.
In particular regards to claim 15, one of ordinary skill in the art would have been motivated, with an expectation of success, to perform said personalized treatment method comprising assessing, with the antibodies of Grimmler et al, Y88 p27 phosphorylation levels in a breast cancer cells from a subject at any time points, including before and after any treatment (including treatment comprising imatinib alongside Palbociclib), because the method predicts responsiveness to Palbociclib and the antibodies of Grimmler et al specifically detect Y88 P27 phosphorylation. Further, a reduction in Y88 phosphorylation level after treatment comprising 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In the Reply of 2/25/21, Applicant argues cited references do not teach or suggest p27 is phosphorylated at different levels, that level of phosphorylation can affect the level of p27 activity, or that the level of phosphorylation is clinically relevant for determining treatment sensitivity. Applicant further argues a lack of reason to expect stratifying levels of phosphorylated Y88 predicts patient or tumor sensitivity to palbociclib based on the cited references because the cited references do not teach or suggest determining the level of Y88 phosphorylation would be useful in determining the effective dose for treating a subject for cancer. Applicant cites Figure 5 and indicates the claims are not obvious because the cited references do not teach or suggest breast cancer cell lines with higher levels of phosphorylation of Y88 did not respond well to palbociclib while cell lines with lower levels of phosphorylation of Y88 were more sensitive to palbociclib.  

In regards to the arguments the cited references do not teach or suggest that level of phosphorylation can affect the level of p27 activity or the level of phosphorylation is clinically relevant for determining treatment sensitivity, the examiner disagrees. James et al teaches that when phosphorylated at Y88, p27 does not function as an inhibitor of cyclin D-cdk4 (Abstract, in particular). The presence of phosphorylation is a “level” of phosphorylation “greater than 0”, as recited by instant claim 1. The lack of inhibition of cyclin D-cdk4 by a level of Y88-p27 phosphorylation “greater than 0” indicates a subject will clinically benefit from treatment with Palbociclib because cited references teach Palbociclib therapeutically functions by inhibiting cyclin D-cdk4 and the presence of Y88 p27 phosphorylation indicates p27 is not naturally inhibiting cyclin D-cdk4.   
In regards to the argument of a lack of reason to expect stratifying levels of phosphorylated Y88 predicts patient or tumor sensitivity to palbociclib based on the cited references because the cited references do not teach or suggest determining the level of Y88 phosphorylation would be useful in determining the effective dose for treating a subject for cancer, the examiner disagrees. First, the claims do not particularly recite (and the specification does not disclose) which amounts of inhibitor correlate with each of levels 1, 2, and 3 of Y88 phosphorylation. Rather, both the specification discloses (lines 19-23 on page 28) and the any phosphorylated Y88 is detected. 
See lines 19-23 on page 28 of the instant specification:
“…As described at length in previous examples, patients having no detectable levels of Y88 phosphorylation relative to levels observed in normal tissues, are not likely to benefit from cdk4 inhibitor therapy, while patients having levels of 1, 2 or 3 of pY88 phosphorylation relative to levels observed in normal tissues, should benefit from cdk4 inhibitor therapy at differing concentrations…”
Further, one of ordinary skill in the art would have been motivated, with an expectation of success, to perform a personized treatment method of treating a human subject with breast cancer based on treating the subject with a cyclin D-cdk4 inhibitor when a naturally-occurring protein (p27) is in a phosphorylated state that prevents the protein from inhibiting the oncogenes cyclin D and cdk4 comprising assessing Y88 p27 phosphorylation levels in breast cancer cells from the subject and said levels in a negative-control tissue not exhibiting Y88 p27 phosphorylation, classifying the Y88 phosphorylation levels in the sample as absent, low, moderate, or high (equivalent to “0, 1, 2 or 3”) as compared to Y88 phosphorylation levels in the negative control tissue, determining a subject with a sample with any Y88 p27 presence of phosphorylation (including low, moderate, or high) is likely responsive to the cyclin D-cdk4 inhibitor Palbociclib, determine a therapeutically effective amount of the cyclin D-cdk4 inhibitor Palbociclib (optionally in combination with the anti-cancer agent letrozole) to administer to said subject (such as 125 mg once daily, 3 days on, 1 week off when combined with letrozole 2.5 mg daily of Cadoo et al) based on the presence of the detected phosphorylation, and administer the therapeutically effective amount of the cyclin D-cdk4 inhibitor Palbociclib (optionally in combination with the anti-cancer agent letrozole) to the stratifying levels using a negative tissue control is conventional and routine in the art (see Patil et al), and patients with detectable levels of Y88 p27 phosphorylation would predictably benefit from Palbociclib treatments of the cited references (including therapeutically effective amounts of Cadoo et al) because Palbociclib therapeutically functions by inhibiting cyclin D-cdk4 (Cadoo et al) and the presence of Y88 p27 phosphorylation indicates p27 is not naturally inhibiting cyclin D-cdk4 (James et al). This is an example of “combining prior art elements according to known methods to yield predicable results”.
In regards to the citation of Figure 5 and indication the claims are not obvious because the cited references do not teach or suggest breast cancer cell lines with higher levels of phosphorylation of Y88 did not respond well to palbociclib while cell lines with lower levels of phosphorylation of Y88 were more sensitive to palbociclib, the examiner disagrees. The instant claims do not recite a method where breast cancer cell lines with higher levels of phosphorylation of Y88 do not respond well to palbociclib while cell lines with lower levels of phosphorylation of Y88 are more sensitive to palbociclib. Rather, the instant claims recite “…wherein the subject is sensitive to cdk4 inhibition when the Y88 phosphorylation level in the biological sample is greater than 0…” (see claim 1). Objective evidence of nonobviousness must be commensurate in scope with the claims which evidence is offered to support (MPEP 716.02). 

Claim Objection


New Rejections
Claim Rejections - 35 USC § 102
Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray et al (Molecular and Cellular Biology, 2009, 29(4): 986-999; 8/8/19 IDS).
Ray et al teaches a method using (i) first antibodies that are immunologically specific for detection of phosphorylated Y89 of p27 and (ii) second antibodies that are immunologically specific for phosphorylated and/or non-phosphorylated p27, wherein the antibodies comprise detectable non naturally occurring detectable fluorescent labels (Figure 5B and paragraph spanning pages 991-993, in particular). Figure 5B of Ray et al further illustrates said method wherein the antibodies are bound to non-phosphorylated p27 antigens and Y89 phosphorylated p27 antigens. The examiner takes the position that the products (labeled antibodies and antigens) of the method of Ray et al are a “kit”. 
	The publication of Ray et al is “instructions for use”. Further, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product the printed matter will not distinguish the claimed product from the prior art. In re Nagi, 367 F .3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) and MPEP 2112.01.

Claim Rejections - 35 USC § 103
Claims 16 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hengst et al (US 2008/0026992 A1; 1/31/08; 8/8/19 IDS) in view of Anderson et al (JBC, 2006, 281(40): 29739-29752).
Hengst et al teaches kits for detecting polypeptides of Hengst et al that include (i) a first antibody attached to a solid support which binds to a polypeptide of Hengst et al, (ii) a second antibody different from the first antibody that binds said polypeptide and is conjugated to a detectable label, (iii) control samples, and (iv) instructions for interpreting assays of the kits ([0192], in particular). Hengst et al further teaches such detectable labels include horseradish peroxidase (“non-naturally occurring”; HRP) ([0099], in particular). Polypeptide of Hengst et al include p27 comprising phosphorylated Y88, p27 comprising phosphorylated Y89, and unphosphorylated p27 ([0333], in particular). Antibodies of Hengst et al include (i) antibodies that bind both phosphorylated and unphosphorylated p27 (bind “total p27”, [0279], in particular), (ii) antibodies that bind Y88 phosphorylated p27 (see [0333], in particular), and (iii) antibodies that bind Y89 phosphorylated p27 (see [0333], in particular). Hengst et al further teaches methods of detecting the presence or absence of a phosphorylated polypeptide of Hengst et al by using such techniques as ELISA ([0174], in particular).
Hengst et al does not explicitly teach kits comprising: (i) a first antibody attached to a solid support which binds to both a phosphorylated or unphosphorylated p27 of Hengst et al (binds “total p27”), (ii) second antibodies different from the first antibody that bind said polypeptide and are conjugated to a detectable label wherein the second antibodies bind Y88 phosphorylated p27 of Hengst et al or Y89 phosphorylated p27 of Hengst et al and are detectably labeled with HRP of Hengst et al, (iii) control samples wherein the control samples comprise p27 comprising phosphorylated Y88, p27 comprising phosphorylated Y89, and unphosphorylated p27 of Hengst et al, and (iv) instructions for interpreting assays of the kits.  However, these deficiencies are made up in the teachings of Anderson et al.
Anderson et al teaches ELISA techniques for detecting phosphorylation of a given protein comprising using a first antibody specific for both phosphoryalted or unphosphorylated forms of the given protein (bind “total given protein”), antibodies that specifically bind said given proteins when phosphorylated on a particular amino acid wherein the antibodies are conjugated to HRP, control samples comprising said given protein on said particular amino acid, and control samples comprising the given protein not phosphorylated on said particular amino acid (see paragraph spanning pages 29740-29741, in particular). Anderson et al further teaches instructions to perform an ELISA (paragraph spanning pages 29740-29741, in particular).
One of ordinary skill in the art would have been motivated with an expectation of success to generate a kit of Hengst et al to detect phosphorylated proteins of Hengst et al by ELISA wherein the kit comprises  (i) a first antibody attached to a solid support which binds to both a phosphorylated or unphosphorylated p27 of Hengst et al (binds “total p27”), (ii) second antibodies different from the first antibody that bind said polypeptide and are conjugated to a detectable label wherein the second antibodies bind Y88 phosphorylated p27 of Hengst et al or Y89 phosphorylated p27 of Hengst et al and are detectably labeled with HRP of Hengst et al, (iii) control samples wherein the control samples comprise p27 comprising phosphorylated Y88, p27 comprising phosphorylated Y89, and unphosphorylated p27 of Hengst et al, and (iv) instructions because Hengst et al teaches the phosphoproteins of Hengst et al are to be 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642